IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00073-CV

                    IN THE MATTER OF A.J., A JUVENILE


                           From the 272nd District Court
                               Brazos County, Texas
                              Trial Court No. 418-J-15


                                        ORDER

       By letter dated March 22, 2017, we requested a response from appellant as to why

this Court has jurisdiction over this appeal when the Order Modifying Disposition was

signed by the referee on August 29, 2016 but not adopted by the trial court until February

16, 2017, in violation of section 54.10(d) of the Texas Family Code.

       On April 3, 2017, appellant responded that, since our dismissal of appellant’s first

appeal of the referee’s Order, appellant has been released from placement and has been

discharged fully from juvenile probation. However, appellant contends that this Court

still has jurisdiction of this appeal. It would appear to the Court that, with the release of

appellant and the discharge of appellant from juvenile probation, the appeal is now moot.

       We note that appellant did not reference the correct, pending appeal case number
in the response. Instead, appellant referenced the dismissed appellate number, 10-16-

00329-CV, which caused the Clerk of this Court to file the response in the wrong appellate

case. Further, appellant did not serve the response on counsel for the State as required

by Texas Rule of Appellate Procedure 9.5. We have cautioned appellant’s counsel before

about not following the rules of appellate procedure when counsel should know better.

        Accordingly, appellant is ORDERED to serve the State with the response dated

April 3, 2017, within 7 days from the date of this Order and simultaneously provide a

proper proof of service to the Court. The failure to serve the State and simultaneously

provide proper proof of service to the Court will result in the striking of the response, the

Court proceeding as if no response is filed, and the Court dismissing this appeal for

failure to comply with a court order, see TEX. R. APP. P. 42.3(c), and for want of jurisdiction

because the appeal is moot. Id. (a)

        The Clerk of this Court is ordered to file in appellate case number 10-17-00073-CV

the response by appellant dated April 3, 2017 and filed in appellate case number 10-16-

00329-CV.

        Further, the State is ordered to respond to appellant’s response dated April 3, 2017,

within 14 days from the date it is served on the State.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 19, 2017



In the Matter of A.J., a Juvenile                                                       Page 2